—Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered May 7, 2001, convicting defendant after a jury trial of, inter alia, burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*941Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count each of burglary in the third degree (Penal Law § 140.20), attempted burglary in the third degree (§§ 110.00, 140.20) and attempted petit larceny (§§ 110.00, 155.25) and two counts of criminal mischief in the fourth degree (§ 145.00). Defendant failed to preserve his present contentions for our review (see People v Dickens, 88 NY2d 1031, 1032-1033 [1996]; People v Honeycutt, 267 AD2d 1007 [1999]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.